One-minute speeches on matters of political importance
The next item is the one-minute speeches on matters of political importance.
Mr President, you referred to the death penalty earlier on. We often talk here about the number of death penalties being carried out in China, in Iran, etc. I would like to refer to the case of a man in Ohio in the United States who, after serving 30 years in prison, also 'served' the death penalty, because he had to follow the due process. Serving two of the major sentences is, according to European standards, very cruel treatment.
I think that, in our dialogue with the United States - our major ally - this issue of the death sentence should come up. We should also consider the other case, of somebody who served 35 years in prison and was then proved innocent. With the death penalty, there is no deterrence; there is no correction; there is no coming back.
(RO) During recent weeks, Iceland has been appearing on the front pages of the press because, at the start of the year, the president of this country exercised his right of veto on the Icesave legislation and decided to submit it to a referendum. This decision has provoked reactions of disapproval from the British and Dutch Governments. I think that this is a strictly bilateral dispute which should not influence Iceland's EU accession process.
I believe that the Commission should set out its position clearly with regard to the implications which adopting or rejecting the Icesave legislation will have in terms of Iceland's fulfilment of the economic criteria drawn up by the Copenhagen European Council.
Mr President, 'let us not allow fear to guide us', we often say. Some people question whether our airport security measures are too tight. Well, the Detroit terror attempt made us realise that our security systems are not excessively tight, but are still rather unsatisfactory.
As you all know, the Slovakian secret service placed plastic explosives in the bag of a Slovakian citizen. The passenger, as well as the bag, got on board without any problems and landed in Ireland. No doubt the test was spectacular, but certainly it did not strengthen the belief of citizens that security, on the one hand, and the right to privacy, on the other hand, are taken seriously by the authorities.
Citizens are flooded with conflicting information and misinterpretations in the press on a daily basis. After Detroit, to give you an example, the spotlight is on body scanners as the best solution.
(The President cut off the speaker)
(RO) The Lisbon Strategy stipulates that the EU should become the most competitive and dynamic knowledge-based economy in 2010. Here we are now in 2010. The strategy's objectives are far from achieved and the EU is facing the deepest economic crisis since 1933.
Although these objectives have not been met, they must remain a priority on the European Union's agenda. The Spanish Presidency, in the person of Prime Minister Zapatero, has assured us that the strategy's objectives will continue to be pursued, setting 2020 as the deadline. It is unacceptable, after this time, for us to wait another decade to achieve the anticipated results.
One of the strategy's key points is investment in education and research. No economy in the world can develop without having an educated society. This is why I believe that the funding of education systems must be a priority for Europe. I deplore today in this Chamber this policy devoid of any vision, pursued by governments who are reducing their education budgets, because not only are they doing harm to today's society, but they are also creating long-term problems.
I would like to take this opportunity to announce that I am also submitting a written statement which can be signed starting from the next sitting.
(The President cut off the speaker)
(FR) Mr President, ladies and gentlemen, I would like to come back to the subject of the installation of body scanners in airports. Today, this is presented to us as the solution to the terrorist threat but, at the same time, it fuels a sense of fear.
Some Member States are charging ahead, without having even studied the impact of such a measure in terms of public health, security and, above all, civil liberties. Let us be realistic, there is no such thing as 100% security. There may be a momentary lapse of concentration, a human error.
Moreover, the example of the failed attack on the Amsterdam-Detroit flight has particularly demonstrated the flaws in information systems. It is therefore in this area that we must find solutions in order to move towards a culture of exchange and of trust between the different authorities and parties involved.
Finally, targeting only airports means completely ignoring the possibility of acts by ill-intentioned groups in railway stations, underground systems or in any other places where people gather, and there are a great number of these.
Therefore, before making any rash and costly decisions, let us first regain the initiative with a wide-ranging and transparent debate that is objective and unemotional.
(IT) Mr President, ladies and gentlemen, as an MEP for the north-west of Italy, I would like to point out to Parliament and the Commission some suspected infringements of existing treaties and democratic rights which are being perpetrated by the Italian Government and by Piedmont's local authorities in relation to the plan for a new railway line between Lyon and Turin.
The substantial funding from Europe for this line was conditional upon the project being backed by local populations and the existence of funding from private Italian investment. These two conditions have not been met because, on the one hand, the private Italian funds do not exist and, on the other, the local communities have been silenced by a government decree which allows them to talk only if they agree with the existence of the railway line.
Since these two conditions have not been met, the suspicion is that Italy is, in a way, defrauding Europe.
(FR) I am sorry, Mr President. This is my first time, I checked that the procedure was correct and meanwhile ... please accept my apologies.
Mr President, ladies and gentlemen, at the start of the year that the UN has declared the 'International Year of Biodiversity', I would like to draw your attention to the failure of the 2004-2010 European Strategy to halt the loss of biodiversity.
40% of our natural heritage is under threat. The state of biodiversity is a measure of the state of health of the planet, of the state of health of our development system, and the crisis phenomenon is accelerating.
Therefore, I hope that, today and tomorrow, the European Union and the European Parliament will be able to rise to the challenges and come up with ambitious and wide-ranging objectives to halt the loss of biodiversity in all sectoral policies in 2010.
We must act, there is still time, and 2010 is a year in which anything is possible. I hope we will be able to do better than we did in Copenhagen.
(DA) Mr President, since Turkey banned the Kurdish DTP party, many party members have been arrested, including democratically elected mayors and former members of parliament. I myself visited Turkey between Christmas and New Year in order to be present at the legal proceedings against the Chair of the DTP, Ahmet Türk. The police were sent after him despite the fact that his parliamentary immunity had not been rescinded. Last week, the mayor of Diyarbakir, Osman Baydemir, was banned from leaving the country. As a result, he is unable to attend the conference on Kurdish issues that is to be held here in this Parliament on 3-4 February.
That is why I call on the President - and I hope the President has time to listen to my entreaty - to lodge a protest with the Turkish authorities and demand that the democratically elected mayor of Diyarbakir be allowed to visit the European Parliament next week.
Thank you for your remarks. Please send me a note about this to my e-mail address, so that I know exactly which matter you have in mind.
(NL) Mr President, ladies and gentlemen, the freedom of expression is under great pressure in the Netherlands. The leader of our party, Geert Wilders, has to appear before a Dutch court next week. This is not because he has committed any crime, but because of his political views. The Party for Freedom warns of the consequences of Islamification. Islam is no religion, it is an ideology that wants to take us over. Islam has no love for Western freedom and democracy. Expressing criticism of Islam is often costly for politicians and opinion-makers because of threats by fundamentalists. The fact that politicians in the Netherlands, by criticising Islam, will now even have the Public Prosecution Service and the courts on their backs, and potentially find themselves in prison, is catastrophic for our freedom and our democracy. We cannot let that happen, and that is why we are sounding the alarm bells for the Netherlands and the free Western world. End Islamification and end the prosecution of politicians on the basis of their political views! This coming Wednesday, we will be in the Netherlands to demonstrate for our freedom. Support Geert Wilders and attend this outrageous political trial of a brave politician, Geert Wilders!
(RO) I welcome that the Spanish Presidency is undertaking, based on the programme it has proposed, projects which will strengthen and transform the European Union through innovation and legitimisation. However, I regret that the Spanish Presidency's programme does not contain any specific reference to inland waterways, in particular, the Rhine-Main-Danube waterway, even though, during last year, the European Commission undertook to draft a strategy for the Danube in 2010.
I am aware that the Spanish Presidency has numerous other priorities to tackle such as the Treaty of Lisbon's entry into force and the changes in case-law, institutional amendments, management of the crisis mitigation process and restoring sustainable growth.
However, I think that the transport infrastructure, primarily that for inland waterways, which includes the Danube, along with multimodality, are specific, viable methods of ensuring sustainable development and new jobs. For this reason, I believe that the lack of such an element in the Spanish Presidency's programme is a failing which must be urgently rectified.
(PT) Mr President, fellow Members, several Member States have been severely affected by bad weather, with catastrophic consequences for farming, particularly during the last month of December. Portugal is one of those countries, having been hit by heavy rain on 23 December, along with hailstorms and gales which devastated the western and Algarve regions. This caused over EUR 80 million worth of damage and affected around one thousand farmers, who lost their crops and have been left with no way of resuming production in the coming months. For instance, the greenhouse crops campaign has been irretrievably destroyed for 2010, and 90% of the infrastructure cannot be repaired.
Against this backdrop, and bearing in mind, firstly, the cyclical nature of natural catastrophes, which we can expect to increase in number and intensity due to climate change; secondly, the inadequacy of the aid that is always needed due to losses; and thirdly, the fact that these catastrophes are not covered by the European Union Solidarity Fund, we believe that the establishment of a European security system is imperative and urgent so that ...
(The President cut off the speaker)
(ES) Mr President, I would first of all like to express my condolences and solidarity for the victims of the earthquake in Haiti.
This devastating earthquake, which has come after the four hurricanes last year, should not cause us to forget the situation that the country was in beforehand, with 80% of the population in poverty. With the highest infant mortality rate in America, poverty, violence and exodus were already a part of daily life for a large proportion of the Haitian population.
Under these circumstances, not only do we need to send humanitarian aid, but we also need to ensure that the efforts continue when Haiti ceases to be front page news, and that Haiti develops in a sustainable, coordinated and balanced way.
(RO) Three years after their accession to the European Union, Romanians and Bulgarians do not enjoy full rights as European citizens. Although the free movement of labour is a fundamental principle of European integration, 10 Member States still maintain barriers against Romanian and Bulgarian citizens.
The decision has been made to extend the restrictions on access to domestic labour markets, in spite of the recommendations made by the European Commission, which indicate that the mobility of Eastern European workers has not upset labour markets and has actually generated economic growth. Unfortunately, the economic crisis is now being used as an argument for maintaining these restrictions, with references to domestic unemployment and the pressure exerted by immigrants on labour markets.
However, the reality is that the possible consequences of the influx of labour from the new Member States are being exaggerated and, furthermore, maintaining the barriers is hampering the deployment of the full labour potential available for exiting the current crisis and facilitating the European economy's recovery. This is why I hope that the new European Commission will act with greater conviction against these protectionist measures which are restricting in a discriminatory manner the free movement of labour in the European Union.
(ES) What would you think, ladies and gentlemen, if police officers accompanied by cameras from the country's main television channels broadcast your arrest live?
How would you feel if you were accused of belonging to an armed group, arrested and kept isolated for five days, and then you had your assets frozen and were put in prison for up to a year and a half for being the directors of the only newspaper that was published at the time in the Basque language, which was closed down without a hearing?
Moreover, the majority of the prisoners have reported that they were tortured. What would you think if, seven years later, despite the public prosecutor asking for the case to be closed due to a lack of evidence, you were still awaiting trial? What do you think about there being another part of the case, the financial case, which is also awaiting trial?
This has been the situation for ten people, the majority of whom are journalists, since February 2003, when the Spanish National High Court decided to close down the newspaper Egunkaria without a hearing. After all this, a trial is currently being held, which, given the time that has passed and the circumstances described, is anything but fair for the defendants and their rights.
(DA) Mr President, nearly a year ago, this Parliament adopted my report on the consequences of the violent and brutal urbanisation policy in Spain. The report, which was adopted with a very broad majority, expressed serious concern at the many breaches of common EU legislation that had occurred in this connection, as well as of the fundamental principles on which the EU is based. For example, many citizens living in Spain - including a large number of EU citizens from other Member States - are finding that they are having to pay the price for the corruption and other abuses carried out by property companies, entrepreneurs, officials and even elected representatives. They are seeing their homes demolished. These are houses that they purchased in good faith, but they are not even being compensated for this.
We have not yet had any response from the Spanish Government to all the criticisms raised in the report. I would therefore ask that you formally ask request the Spanish Government to state its position on the conclusions of the Auken report to the European Parliament.
(EL) Mr President, I should like to draw your attention to the horrifying events unfolding in Italy, where immigrants working illegally in the agricultural sector are falling victim to an unprecedented wave of acute xenophobia and racist violence.
To be precise, over 1 500 immigrants have abandoned their homes or are being forcibly removed by the authorities in the town of Rozzano. The recent criminalisation of illegal immigration in Italy is translating into greater exploitation of illegal immigrants and is restricting their access to employment, housing and basic services.
I therefore call on the Commission and the Council to investigate the possibility of transposing the provisions of the UN Convention on the Protection of the Rights of All Migrant Workers and Members of Their Families into the legislation of the European Union. Our objective must be to prevent such situations in the European Union.
Ms Auken, could I ask you to send me some brief information on the matter so that I can do that in the very near future.
(PL) Mr President, several weeks ago, the European Commission rejected a request from the Polish Government to provide assistance for the restructuring of agricultural holdings which produce tobacco. That decision means the collapse of around 15 000 small family holdings which produce tobacco, mainly in the south-eastern part of Poland. This area is one of the poorest in the European Union.
I do not know the reasons for this decision of the Commission, but even if it was because of formal errors made by the Polish Government, bureaucratic procedures should not bring living people and their situation to ruin. Therefore, I would ask the European Commission to look at the matter once again and to consider granting the Polish Government's request out of concern for poor farmers.
(PT) Ladies and gentlemen, my colleague, Mr Triantaphyllides, has already described the exploitation of foreign labour that is occurring in Calabria, southern Italy. I must add that there is a worrying racial aspect to this issue: the black immigrant labourers work separately, live separately and were removed separately by the police, having been fired upon and urged to leave the area around Rozzano, Calabria.
Now that some of them are in deportation centres, waiting to be deported, we must ask whether the Italian authorities acted in good faith when they said that they would protect them, given that they are now deporting some of them. Can we, with a clear conscience, deport people who have been the victims of racial persecution? Can the Republic of Italy, a Member State of the European Union, put an end to the ethnic cleansing that was started by criminal members of the Calabrian mafia, the N'Drangheta? Moreover, is it acceptable that the victims were not even informed of their rights?
We must carry out a thorough investigation into this matter, and for this to take place, none of the victims of the events in Rozzano may be deported.
Mr President, the current focus of global politics is the future of our planet. Yet, amidst discussions about an increase in world population, the European Union has failed even to give clear direction on concerns that surround migration. Instead, measures to promote the movement of people are promoted with the usual justifications of filling brain drains and boosting economies.
According to EU figures, 1.7 million European migrants came to the UK last year, nearly double the number five years ago. Just before Christmas, Serbia applied for EU membership, and Croatia could join as soon as 2012. We have yet to feel the full impact of the freedom of movement for workers enshrined in the Treaty of Rome. In the case of the 10 countries which joined the EU in 2004 - among them Poland, the Czech Republic and Latvia - the door is not fully open until next year. In the case of Bulgaria and Romania, it is 2014. Given that the living standards in both countries are very low, I can only imagine that this will have a significant impact on the more developed Member States.
The rest of Europe may look on critically when we demand vetoes on immigration policy. The Lisbon Treaty gives the EU almost as much power over such issues as the CAP gives to our agricultural policy, and it would be totally irresponsible to ignore the impact of all the...
(The President cut off the speaker)
(HU) Mr President, ladies and gentlemen, In theory, the European Union is based on the principles of freedom, democracy, respect for human rights and fundamental freedoms and on the rule of law. These principles are shared by all Member States. Unfortunately, this is so only in theory, because Slovakia is in contempt of the principles of the EU every day. I propose therefore that the EU take the necessary legal measures to suspend Slovakia's EU membership until they revoke the extremist, racist language law which humiliates Hungarians every day. Unfortunately, Slovakia is not the only country in the Carpathian Basin that excels in offending EU principles. Romania is also waging a political campaign for the oppression of Hungarian minorities. Due to the total dispossession of the more than 300 000 Hungarians in the region known as Partium (Western Romania), the time has come to open wide the topic of local Hungarian self-government in these regions, as well as of autonomy for the Székely Lands (in Transylvania).
(PT) Mr President, ladies and gentlemen, on 22 October 2008, the President of the European Parliament and the Council declared 2010 to be the European Year for Combating Poverty and Social Exclusion. At present, 78 million people in the European Union are at risk of poverty, of whom 19 million are children. Today, in the light of the effects of the economic crisis, including the increase in unemployment, there is a need to make the fight against poverty a greater priority.
The priority of our political work should be the people and human dignity, and we cannot ignore the fact that there are people in Europe who are going hungry. For this reason, I believe that the European Union must now evaluate the current social situation, and, if necessary, increase the funds for implementing the initiatives needed to combat poverty. In order to achieve this, we need a budget.
(PL) Mr President, you congratulated us on adoption of the Treaty of Lisbon. This is very important. Today, when Haiti so desperately needs our help, we realise afresh how important it is that the European Union function efficiently.
We must not pretend that we do not see how public debate on the treaty in many Member States was so impoverished. Knowledge of the treaty is very poor, and the demagogic accusations of opponents of the treaty and opponents of a strong European Union often go unanswered. Myths about the treaty are still circulating in public opinion. Today, when the Treaty of Lisbon is now in force, we have a wonderful opportunity to run an information campaign about the treaty and the Union. Nowhere in the European Union must this opportunity be squandered. We must not miss this chance. Therefore, I would ask the bodies responsible for social communication in the European Union to use this moment of transformation to run an effective information campaign, to raise the level of knowledge about the Union and to create a European identity.
(ES) Mr President, only a few days ago, two ETA commando units were arrested by French, Portuguese and Spanish police. They were going to launch terrorist attacks in Spain using explosives.
I would like to publicly express the thanks of all victims of terrorism in Spain for the cooperation of Portuguese and French police in this important event. This is also what it means to be part of Europe. I would like to say, ladies and gentlemen, that almost a thousand people have died in Spain due to the terrorist activities of ETA, and that there is no reason, either political or moral, no reason at all that justifies terrorism.
I would like to thank France and Portugal for their cooperation in the fight against ETA.
Mr President, I would like to draw your attention to the situation at the eastern border of the Baltic States. For many years now, before each Christmas, there has been a continual blocking of trucks from all over Europe at the EU's eastern external borders.
This situation causes serious disturbances both for the carriers and for the EU companies. It places even more strain on relations between the EU and neighbouring third countries. I believe that the newly established European External Action Service needs to react to this current situation and to cooperate more actively with the third countries involved to resolve this situation.
(FR) Mr President, ladies and gentlemen, the Gaza Strip is being threatened with strangulation. Subjected to a strict Israeli blockade since 2007, in 2009, Gaza's population suffered the bloody attack that prompted the Goldstone Report, which was damning for the Israeli military authorities accused of war crimes.
Today, it is the Egyptian authorities that have set about building an underground metal barrier in order to prevent any supplies getting through the tunnels. When will there be a stop to this collective punishment imposed on men, women and children, whose suffering is being manipulated on a political stage from a different era?
The European Union must act. The European Union has all the trumps as Israel's main economic partner and the principal contributor of aid to the Palestinian Territories. The Israeli Government will only accept a change of policy under pressure from the international community.
The EU can play a decisive role in the resumption of the peace process and in the creation of an independent, sovereign Palestinian state within the borders established in 1967, with East Jerusalem as its capital.
(SK) Mr President, at the end of last year, the Slovak Republic was gratuitously, shamelessly and repeatedly slandered by members of Parliament from the Republic of Hungary for adopting a law which allegedly deprives Hungarians living in Slovakia of their rights.
While unsubstantiated rumours were being spread from Hungary about a fabricated law from Slovakia, the Slovak Republic turned to the High Commissioner for National Minorities, Knut Vollebæk, to make an objective assessment of the legislation actually adopted in Slovakia. Early this year, on 4 January 2010, the OSCE High Commissioner for National Minorities, Mr Vollebæk, issued a major statement on the State language act. His major statement confirmed that the State language act complies with the Slovak Republic's international commitments. It says that the act also complies with international standards and pursues a legitimate goal. It goes on to state explicitly that the steps to promote the state language do not undermine linguistic rights of persons belonging to national minorities. The OSCE High Commissioner for National Minorities, Knut Vollebæk, praised the Slovak Republic.
(DE) Mr President, most European Union Member States are also experiencing a devastating earthquake; one, however, that is not recognisable on the surface. I refer to the continuing upheaval of the financial markets. We now hear that in a bank in Carinthia which went bankrupt or was taken over by the state, EU funds were also in circulation. I hereby demand that OLAF mount the appropriate investigation. Under the new Presidency, there is perhaps a chance that it can act a little more independently than previously.
In this context, I should also like to bring to your attention a study by the Corporate Europe Observatory on the 'captive Commission', that is to say, to this continuing central problem: namely that large corporations are far too heavily represented in the expert groups that should actually be looking for ways to protect us from just such upheavals. Small and medium-sized enterprises, not to mention consumer associations and trade unions, can say next to nothing. Generally, the ratio in these groups of experts is 80 to 20. That must be changed without delay.
Mr President, I would like to join with colleagues who raised the issue of Haiti. I know we will be having a debate on this during the part-session but there is one particular aspect I want to raise now and it is the fact that the United States is far better organised. Yes, they are nearer to the region than the European Union. Individual Member States have responded very well. We see, for example, the Belgian Air force in the vicinity.
We are the biggest donor of aid in the world and when it comes to humanitarian aid, we should be efficient in that donation. I believe it is time, under the new Lisbon Treaty, to look at having, on a rolling basis, a six-month standby team including large and small Member States that will be able to deliver humanitarian aid where it is needed, on agreement between the institutions. It does not have to be the same standby group for each six months, it could change with the Presidency, but there should be a standby group so that we can deliver aid under a humanitarian EU flag.
Mr President, we must urgently renew our call - and when I say 'we', I mean Parliament, the Council and the Commission - on Israel to end the siege of Gaza.
A year ago, over 1 400 died in the war in Gaza, mostly civilians, including over 300 children. Yet Israel still prevents the rebuilding of homes, businesses, medical facilities, and the provision of clean water, sanitation and electricity while also blocking adequate food supplies.
Europe must also intervene to prevent the expulsion of journalist Jared Malsin, a US citizen, and insist that he should be allowed to continue his work with Ma'an, the non-profit news agency in the West Bank.
The Commission has blocked the fisheries agreement with Guinea because government actions there resulted in the death of 150 demonstrators. Why do we treat Israel differently? It is time for Europe to tell Israel that our patience is at an end and that they must comply with international human rights law, including the right of the free press to be free from government interference.
(PT) Mr President, last November, the European Commission launched a public campaign about the European Union 2020 Strategy, which will follow the so-called Lisbon Strategy, whose objectives, as we know, were much vaunted at the time, but have not been achieved, as attested by the increase in unemployment and poverty.
The public consultation ran until the end of last week, that is, 15 January, and we are still conducting hearings for the new Commission, who will only take up their posts next February.
Where is the sense, then, in closing a public consultation on a document of this importance at a time when the new European Commission is not yet in power? We must come back to this issue, and so I would ask you, Mr President, to give particular attention to the proposal that the European Commission reconsider its position.
Mr President, the Spanish Presidency is, in fact, launching a new institution in the European Union - the Trio Presidency. There have, of course, been earlier Trios, but this is the first to have elaborated a coordinated programme and, equally, the first under the Lisbon Treaty. The two other Member States making up the Trio Presidency are Belgium and Hungary.
From the Hungarian perspective, what is particularly valuable in the new institution is the opportunity to offer our own distinctive contribution to the process. Among other questions to be dealt with by the Trio Presidency and of particular concern is the growing problem of water shortage in Europe. For the first time in its history, Europe is facing a potential water shortage. Given its strategic location, Hungary is uniquely placed to put this issue on the European agenda.
Mr President, two months ago, my constituency was hit by disastrous floods. Deceitfully blamed on climate change, the real reason for the devastation of the town of Cockermouth was the EU-imposed privatisation/theft of public services. The proper management of reservoirs has been replaced by cost-cutting negligence by United Utilities, leading to safety margins being ignored and a panic-stricken decision to open sluice gates and release a man-made deluge on the town.
The fact that only one brave man died in the floods was little short of miraculous, but such disasters will increase in frequency as more and more public services are looted by greedy corporations.
Finally, my constituents are shocked that they will not receive a penny from the EU Solidarity Fund, because the UK cannot apply unless the damage exceeds EUR 3 billion. Since Britain is not in an earthquake zone, it is almost impossible to conceive of a disaster which would trigger such a payment, so British taxpayers - who contribute a disproportionate amount to the funds - have no realistic chance of benefiting from it. So much for solidarity. We want our money back!
I should like to explain that I am also taking into account whether Members spoke during the one-minute speeches at the last part-session or two part-sessions ago: this has also been taken into account. However, since the ALDE Group has probably not had enough speeches, the last speaker is Mr Gallagher.
Mr President, Haiti is a country in desperate need of help - whether it be medicine, food, water or shelter - at critical levels.
(GA) Many people in the area affected by the earthquake are waiting for help that has not yet arrived. The European Union must be to the forefront of the international response aimed at providing support and help to the people of Haiti.
To help alleviate the growing problem of food shortages, I strongly urge the European Commission to include food aid - such as processed canned fish products - as part of the EU response for the people of Haiti. I know that canned fish products are high in protein, have a long shelf-life and could be provided at short notice, as they were in the past.
(GA) As such, I ask the European Commission and the Commissioners, particularly those that are responsible for development aid and fisheries, to consider this proposal as a matter of urgency.
Mr President, thank you very much for your indulgence.
Thank you for your speech. Ladies and gentlemen, the hearings are about to start. You are invited to attend. I have given the floor to 32 speakers today. Please remember that you have to put your name on the list in advance. I received a list of 72 people, and asked you to speak in exactly the order in which the names appeared on the list. Please put your names down as soon as possible for the speeches which will take place in a month.
(EL) Mr President, I think that the way in which you select speakers under the standard procedure provided for in the Rules of Procedure of the European Parliament is biased. You argue that speakers are selected in order and on the basis of the following criterion: whether or not speakers were given the floor during the previous sitting of the European Parliament on the same issue under the same procedure. If you cross check your papers, you will see, firstly, that you gave the floor today out of order and, secondly, that you gave the floor to persons who spoke at the previous plenary sitting of the European Parliament; consequently, your arguments do not stand up.
Finally, it is unacceptable for the President of the European Parliament to censor MEPs. We shall not accept that under any circumstances.
Mr Toussas, let me explain. I did not give the floor to those who spoke a month ago. Please check the list. I would ask you, please, to check the list. Members who spoke a month ago were not considered. In addition, those who spoke two months ago had a smaller chance. Please check that fact. You can come to my office and we will check it together. I am not afraid of such an inspection.